Carriage Inn.   See Lamb v. State, 127 Nev. 251 P.3d 700, 703
                (2011); Rushy v. State, 121 Nev. 184, 190, 111 P.3d 690, 694 (2005).
                            Granted, the Carriage Inn interview was conducted in a motel
                room that the police had left Davis in alone, with the door open, for several
                hours. But, Davis arrived there as the prime suspect in a murder
                investigation, escorted by several officers, wearing police-issued clothing,
                and following an unconstitutional interrogation in police custody. His
                police escort met with the motel's manager and obtained the room key,
                walked Davis to and inside the room, and then stationed undercover
                officers outside. The hour-long interview was conducted later that same
                evening by two officers, in the same room with the door closed, and Davis
                was arrested immediately upon its termination. Given these
                circumstances, a reasonable person in Davis's position would not have
                perceived himself free to terminate the Carriage Inn interview.           See
                Alward v. State, 112 Nev. 141, 155, 912 P.2d 243, 252 (1996) (holding that
                for the purposes of a custody determination there are four relevant factors:
                "(1) the site of the interrogation, (2) whether the investigation has focused
                on the subject, (3) whether the objective indicia of arrest are present, and
                (4) the length and form of questioning") overruled on other grounds by
                Rushy v. State, 121 Nev. 184, 191 n.10, 111 P.3d 690, 694 n.10 (2005).
                            Thus, Davis was "in custody" at the time of his interview at
                the Carriage Inn, and the district court erred by admitting the statements
                he made there. Miranda, 384 U.S. at 444. On appeal the State did not
                provide this court a full transcript or recording of the interview or even
                argue that the district court's inclusion of the statements, if error, was
                harmless. Absent guidance from the State as to the complete contents of
                the interview and the effect of its wrongful admission, we cannot say that

SUPREME COURT
        OF
     NEVADA
                                                      2
(4) I947A
                  the error was harmless beyond a reasonable doubt."         See Chapman v.
                  California, 386 U.S. 18, 24 (1967); Medina v. State, 122 Nev. 346, 355, 143
P.3d 471, 477 (2006). Thus, we reverse Davis's conviction and remand.
                               Given this conclusion we need not reach Davis's remaining
                  challenges, though we take this opportunity to note our concern with the
                  use, in a murder case, of State's jury instruction 15, which defined
                  "wilfully" as: "simply a purpose or willingness to commit the act or to
                  make the omission in question. The word does not require in its meaning
                  any intent to violate the law, or injure another." This seemingly
                  contravenes Nevada law as to the requirements of wilful first-degree
                  murder, which the State properly identified in its instruction 20 as
                  requiring the "intent to kill." See Byford v. State, 116 Nev. 215, 234, 994
P.2d 700, 713 (2000); see also Cal. Jury Instr. Grim. 8.20 (2008)
                  (explaining that murder is in the first degree if it "was preceded and
                  accompanied by a clear, deliberate intent on the part of the defendant to
                  kill") But Davis's counsel in the trial court stated he had no objection to
                  the offered instructions, and it is possible to reconcile instruction 15 (as
                  applying to volitional conduct, generally) with instruction 20 (as applying
                  to first-degree murder, specifically). Still, this court was struck by the
                  State's acknowledgement at oral argument that it routinely offered these
                  conflicted instructions in first-degree murder cases. And while we cannot
                  reverse for plain error here, we caution the State against continuing this
                  practice.   See Cal. Jury Instr. Grim 1.20, use note (2014) (noting that an
                  instruction identical to the State's instruction 15 "should not be given
                  where specific intent is an element of the crime").




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    .e
                              Therefore we ORDER the judgment of the district court
                  REVERSED, AND REMAND this matter to the district court for
                  proceedings consistent with this order.




                                                     Picp.ng


                                                                             J.
                                                     Parraguirre


                                                                         ,   J.
                                                     Saitta


                  cc: Hon. Scott N. Freeman, District Judge
                       Karla K. Butko
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    oe